      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Deborah Faye Fugate,
                                                                                    Decision and Order
                                              Plaintiff,
                                                                                      18-CV-1211 HBS
                      v.                                                                 (Consent)
      Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 5, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 7,

      12.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that she was not entitled to Disability Insurance Benefits under Title II of the

      Social Security Act. The Court has deemed the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We

      must first decide whether HHS applied the correct legal principles in making the determination. We

      must then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen,

      817 F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district

      court reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by

      substantial evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as “‘more

      than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate
to support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir. 1999).

        The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id. “The substantial evidence standard

means once an ALJ finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.” Brault v. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal quotation marks and

citations omitted).

        For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).

        Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

work but cannot, considering [his or her] age, education, and work experience, engage in any other

                                                     2
kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

         Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

         To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

         (1) whether the plaintiff is currently working;

         (2) whether the plaintiff suffers from a severe impairment;

         (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

         (4) whether the impairment prevents the plaintiff from continuing past relevant
         work; and

         (5) whether the impairment prevents the plaintiff from continuing past relevant
         work; and whether the impairment prevents the plaintiff from doing any kind of
         work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However,

the ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir.

1972).

         To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the
                                                    3
physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).

The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).

        Of the various issues that plaintiff has raised, her stroke and its potential aftermath draw the

Court’s immediate attention. On November 25, 2016, plaintiff’s husband rushed her to the

emergency room with symptoms of dizziness, double vision, and difficulty walking. [808.] Doctors

diagnosed plaintiff with an acute brain stem stroke; an MRI and a CT together showed a focal

stenosis in her left vertebral artery and tiny infarctions in her left cerebellar hemisphere and in her

left temporal lobe cortex. [811.] Over a year later, on December 7, 2017, plaintiff no longer had

headaches, frequent falls, numbness, or tremor, but she continued to have memory loss and

dizziness. [430.] This finding was a continuation of a different examination on October 4, 2017, in

which one of plaintiff’s physicians found that plaintiff still had “slow speech and thought.” [667.]

The timing of plaintiff’s stroke and the neurological deficits that appeared to persist over a year later

are significant for two reasons. Plaintiff’s stroke and its aftermath postdated a consultative

examination from November 2015 to which the ALJ assigned significant weight. [28.] The

consultative examiner found no neurologic deficits related to memory, thought, or speech—and

nothing in the record suggests that he would have had reason to find any deficits a year before

plaintiff’s stroke. [359–60.] Cf. Campbell v. Berryhill, No. CV 17-4851, 2019 WL 2166852, at *10

(E.D. Pa. Mar. 11, 2019) (“The level of impairment or deficit is not clear. As previously mentioned,

the only medical RFC assessments in the record were completed by the state agency reviewing

physicians and predate Plaintiff’s second stroke.”), report and recommendation adopted, No. CV 17-4851,

2019 WL 2162141 (E.D. Pa. May 17, 2019). In contrast, the other consultative evaluation to which

the ALJ assigned great weight occurred on September 14, 2017—nearly a year after plaintiff’s

                                                    4
stroke—yet the stroke and any lasting deficits received no mention at all. [393–402.] In fact, the

medical consultant in September 2017 made a note of “normal neurological exam” [393] even

though two different physicians found memory loss, dizziness, slow speech, and slow thought just

one and three months later. Cf. Fleming v. Colvin, No. CIV.A. 2:14-2144-TMC, 2015 WL 4773239, at

*6 (D.S.C. Aug. 12, 2015) (“What cannot be ignored in the case sub judice is the fact that the ALJ

discounted Plaintiff’s allegation of stroke because she had no diagnostic test results to support her

allegation.”). The ALJ briefly acknowledged the October 4, 2017 examination without

acknowledging the notation of slow speech and thought. [26.] The ALJ cited the exhibit—Exhibit

15F—that contained the December 7, 2017 assessment of memory loss and dizziness. The ALJ,

however, did not specifically acknowledge the December 7, 2017 visit at all and somehow cited

Exhibit 15F for the point that plaintiff “has had no falls, numbness, weakness or memory loss.” [25

(emphasis added).]

        Under these circumstances, any reasonable factfinder would have to conclude that the ALJ

either overlooked what appear to be persistent neurological deficits or discounted them with no

explanation. Consequently, the ALJ failed to give good reasons for the significant weight accorded

to the consultative examiner and the medical consultant. This was error that requires remand. Cf.

Burgin v. Astrue, 348 F. App’x 646, 649 (2d Cir. 2009) (summary order) (“The ALJ’s consideration

must be explicit in the record. Thus, we do not hesitate to conclude that the ALJ erred in failing to

explain and ‘give good reasons’ for the weight accorded [a physician’s] opinion.”). In ordering

remand, the Court is concerned primarily with ensuring that the Commissioner develops a record

that adequately addresses any persistent neurological deficits that plaintiff had for the relevant

period, following her stroke. Another consultative examination might be helpful but will be left to

the Commissioner’s discretion. See generally 20 C.F.R. § 404.1517. The Court takes no position at

                                                    5
   this time as to what conclusions should be drawn about any neurological deficits that plaintiff has or

   what impact any deficits might have on her RFC. The Court also declines at this time to address any

   other issues that the parties have raised, though the Commissioner upon remand is free to revisit

   those issues as might be appropriate.

III.   CONCLUSION
           For the above reasons, the Court denies the Commissioner’s motion (Dkt. No. 12). The

   Court grants plaintiff’s cross-motion (Dkt. No. 7) in part to vacate the Commissioner’s final decision

   and to remand the matter for further proceedings consistent with this Decision and Order. The

   Court denies plaintiff’s cross-motion to the extent that it seeks any other relief.

           The Clerk of the Court is directed to close the case.

           SO ORDERED.

                                                    __/s Hugh B. Scott________
                                                    Hon. Hugh B. Scott
                                                    United States Magistrate Judge
   DATED: March 13, 2020




                                                       6
